Citation Nr: 1627413	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-31 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to restoration of a 100 percent disability rating for depressive disorder from October 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to November 1986.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which reduced the rating for the appellant's service-connected depressive disorder from 100 to zero percent effective October 1, 2010.  

In March 2016, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

Although the issue certified for appeal was entitlement to an increased rating for depressive disorder, given the procedural history of this case, "this is a rating reduction case, not a rating increase case."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the claimant is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (in reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing a disability rating; if not, the rating must be restored).  Thus, the issue currently in appellate status is as set forth on the cover page of this decision.  In light of the favorable decision below, the appellant has not been prejudiced by the Board's recharacterization of the issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In November 2009, the appellant failed to report for a VA medical examination scheduled to determine his continued entitlement to a 100 percent rating for his service-connected depressive disorder.  

2.  In a March 2010 rating decision, the RO proposed to reduce the rating for the appellant's depressive disorder from 100 to zero percent based on his failure to report for the November 2009 VA medical examination.  

3.  In an April 2010 letter, the RO notified the appellant of its proposal and advised him that if, within the next 60 days, he indicated his willingness to report for an examination, VA would not take the proposed action pending reexamination.

4.  In April 2010 and June 2010, the appellant advised VA that he was willing to report for a reexamination and asked that it be rescheduled.  

5.  In a July 2010 rating decision, prior to conducting a reexamination, the RO reduced the rating for the appellant's service-connected depressive disorder from 100 to zero percent, effective October 1, 2010.  

6.  At the time of the July 2010 rating decision, the 100 percent rating for the appellant's service-connected depressive disorder had been in effect since July 11, 2001, which was a period of more than five years.  

7.  The RO failed to meet applicable evidentiary burdens and observe applicable procedural protections prior to the July 2010 rating decision reducing the rating for the appellant's service-connected depressive disorder from 100 to zero percent.  



CONCLUSION OF LAW

Restoration of the 100 percent disability rating for depressive disorder, effective October 1, 2010, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655, 4.130, Diagnostic Codes 9499-9433 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

In a January 1999 rating decision, the RO granted the appellant's claim for service connection for depressive disorder and assigned an initial 50 percent disability rating, effective October 23, 1997.  

In a March 2002 rating decision, the RO increased the rating for the appellant's service-connected depressive disorder to 100 percent, effective July 11, 2001.  The RO also determined that the appellant was not competent to handle disbursement of funds.  

The appellant's VA compensation was terminated from September 1, 2005, to February 9, 2006, based on his status as a fugitive felon.  See 38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n) (2015) (providing that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon).  

The appellant's VA compensation was thereafter reinstated, but reduced to the amount payable for a 10 percent rating effective April 11, 2006, to June 1, 2006, due to a period of incarceration.  See 38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015) (providing that a veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration).  

In January 2009, the appellant submitted a request for a finding of competency.  

In connection with his claim, in August 2009, the appellant was afforded a VA medical examination for the purpose of evaluating his competency.  In reviewing the record, the examiner noted that the appellant had a history of more than 25 admissions to the hospital for psychiatric purposes since 2000.  He further noted that the appellant's diagnoses were typically depression with suicidal ideation associated with polysubstance dependency.  The examiner observed that the appellant abused alcohol, cocaine, and heroin frequently, but had recently completed an intensive VA treatment program and had been clean and sober for the prior two months.  He stated that the appellant was now free of any psychiatric symptoms.  The examiner described the appellant as "nonsymptomatic" from a psychiatric standpoint.  He noted that, although the appellant had a long and extensive history of treatment for psychiatric symptoms, at the present time, he did not manifest any symptoms of depression, anxiety, or a thought disorder.  The final Axis I diagnosis was "no diagnosis."  The examiner explained that it was his opinion that, although the appellant was currently asymptomatic and competent, he had a long history of using substances, including heroin, cocaine, and alcohol, as well as more than two dozen hospitalizations for exacerbations of polysubstance dependency and polysubstance abuse.  The examiner indicated that, ideally, the appellant should demonstrate six months of sobriety prior to regaining control of his own finances.  In the absence of a relapse to substance abuse and in the absence of a relapse of psychiatric symptoms, however, he concluded that the appellant displayed no barriers to controlling his own finances.

In an August 2009 rating decision, the RO continued the 100 percent rating for the appellant's depressive disorder, noting that although recent evidence showed improvement in his condition, sustained improvement had not been established.  

The appellant was thereafter scheduled for a VA medical examination to determine the current severity of his depressive disorder.  According to a November 2009 report, the appellant failed to appear for the examination.  The examiner noted that, when he had previously examined the appellant in August 2009, the appellant had had only two months of sobriety following his long history of continual and habitual use of substances which had resulted in excessive utilization of the hospital and various inpatient treatment programs.  He noted that the appellant had since relapsed, had been hospitalized in early October 2009, and had remained in the hospital until the end of that month.  As a result, the examiner recommended that the appellant demonstrate a minimum of one year sobriety prior to being considered competent.  

Thereafter, the RO received notification from the VA hospital that the appellant had had multiple periods of hospitalization between June 2009 and October 2009 for treatment of depression, PTSD, and substance abuse.  

In a March 2010 rating decision, the RO proposed to reduce the rating for the appellant's depressive disorder to zero percent based on his failure to report for a scheduled November 2009 VA reexamination without good cause.  The RO also proposed to find the appellant incompetent.  

In April 2010 letters, the RO notified the appellant of its proposals.  He was advised that he had been scheduled for a VA medical examination in November 2009 for which he had failed to report.  As a result, the RO informed him that VA proposed to stop paying benefits effective June 1, 2010.  The RO also notified the appellant that, if within the next 60 days, he indicated his willingness to report for an examination or could not report for an examination in the near future for good reason, VA would not take the proposed action unless he again failed to report for the rescheduled examination.  

Later that month, the appellant contacted the RO and indicated that he had not received notification of the November 2009 VA medical examination.  He asked that the examination be rescheduled.  

In June 2010, the appellant again contacted the RO and explained that he had missed the scheduled examination because he had been hospitalized and would remain hospitalized until July 2010, after which he would be available to report for an examination.  He asked that the examination be rescheduled.  

The record on appeal contains no indication that the VA examination was rescheduled.  

In a July 2010 rating decision, the RO effectuated the proposed reduction, decreasing the rating for the appellant's depressive disorder from 100 to zero percent effective October 1, 2010.  The appellant appealed the RO's determination.  

Thereafter, the RO scheduled the appellant for a VA medical examination for which he reported in September 2010.   The examiner indicated that the appellant had a depressive disorder secondary to a long history of polysubstance dependency.  He noted that, since failing to report for the November 2009 VA medical examination, the appellant had had nine additional inpatient hospitalizations and had been diagnosed as having dysthymic disorder.  The examiner indicated that it was his opinion that the only psychiatric diagnosis appropriate for the appellant was a mood disorder secondary to a long history of polysubstance dependency, as well as an antisocial personality disorder.  

The RO subsequently requested review by a board of two psychiatrists to reconcile the various mental disorder diagnoses and determine whether the new diagnosis represented a progression of the prior diagnosis, correction in an error of the prior diagnosis, or development of a separate and new condition.  See RO Memorandum of November 3, 2010.  

In a December 2010 report, two VA psychologists (not the requested psychiatrists) indicated that, after reviewing the record, the appellant's current diagnoses should be substance-induced mood disorder and a history of substance-induced psychotic disorder with auditory hallucinations.  They concluded that these diagnoses were consistent with the September 2010 VA medical examination findings and represented correction of an error in prior diagnoses.  They also found that the conditions from which the appellant currently suffered were a direct consequence of his continuous polysubstance abuse.  Further, the substance-induced mood disorder and substance-induced psychosis were not caused by or a result of military service.

In May 2014, the appellant was provided another VA medical examination.  The VA psychologist indicated that, after interviewing the appellant and reviewing all available medical records, it was her opinion that the appellant continued to have depressive symptoms despite having been sober from alcohol and drugs for over five months.  She indicated that the appellant no longer met the diagnostic criteria for a substance-induced depressive disorder, although it was possible that his long-term use of substances could have played a role in his current depressive state.  She indicated that the appellant's current diagnosis was recurrent major depressive disorder.  She indicated that she was unable to determine whether the appellant's major depressive disorder was related to military service without resorting to mere speculation.

In a July 2014 addendum, the VA psychologist who examined the appellant in May 2014 indicated that the recurrent major depressive disorder is less likely than not incurred in or related to the service.  Rather, she indicated that there was reason to believe that the appellant's propensity towards depression and substance abuse had developed prior to military service.  

In July 2014, the RO obtained VA clinical records dated from July 2010 to December 2013.  In pertinent part, these records show that the appellant continued to receive psychiatric treatment during this period on a frequent and regular basis as both an inpatient and outpatient.  Diagnoses included depression, polysubstance dependence, adjustment disorder with depressed mood, and PTSD.  His symptoms were noted to include hallucinations, depression, hopelessness, helplessness, worthlessness, insomnia, poor appetite, low, and suicidal ideations.  

At his March 2016 Board hearing, the appellant testified that his current symptoms included episodes of crying, suicidal thoughts, paranoia, sleep impairment, anxiety, and a fear of being around crowds.  He indicated that, although he had remained clean and sober for nearly one year and continued to attend narcotics anonymous and alcohol anonymous meetings, his depressive disorder symptoms persisted.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1. 

When continuing entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, VA shall issue a pretermination notice advising the payee that payment for the disability for which the reexamination was scheduled will be discontinued or, if a minimum evaluation is established in part 4 of this title or there is an evaluation protected under § 3.951(b) of this part, reduced to the lower evaluation.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. § 3.655(c)(1) (2015).  

If there is no response within 60 days, or if the evidence submitted does not establish continued entitlement, payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the predetermination notice or the date of last payment, whichever is later.  38 C.F.R. § 3.655(c)(2) (2015).  

If notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  When a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655(c)(3) (2015).  

If within 30 days of a pretermination notice issued under paragraph (c)(1) of this section the claimant requests a hearing, action to adjust payment shall be deferred as set forth in § 3.105(i)(1) of this part.  If a hearing is requested more than 30 days after such pretermination notice but before the proposed date of discontinuance or reduction, a hearing shall be scheduled, but payment shall nevertheless be discontinued or reduced as of the date proposed in the pretermination notice or date of last payment, whichever is later, unless information is presented which warrants a different determination.  When the claimant has also expressed willingness to report for an examination, however, the provisions of paragraph (c)(3) of this section shall apply.  38 C.F.R. § 38 C.F.R. § 3.655 (c)(4) (2015).  

Examples of good cause for failing to report for a VA medical examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.  38 C.F.R. § 38 C.F.R. § 3.655(a) (2015).  

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h). 

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.  Id.  

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ___ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).  

The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c). 

Once the five year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993). 

Specifically, the Court requires that adjudicators must:  (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20. 

The Court has held that VA regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).  As a result, VA is required 

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.... Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. 

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  See also 38 C.F.R. § 3.344(c) (2015). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Applying the facts in this case to the legal criteria set forth above, the Board finds that restoration of the 100 percent disability rating for depressive disorder is warranted.  

As a preliminary matter, the Board observes that the available record indicates that the RO failed to comply with the procedural safeguards delineated in 38 C.F.R. § 3.655(c)(1) (2015) prior to reducing the disability rating at issue.  As set forth above, although the appellant responded within the applicable time period to the April 2010 pre-termination notice and indicated his willingness to report for a reexamination, the RO failed to schedule the reexamination prior to reducing the disability rating at issue.  The provisions of section 3.655(c)(3) expressly provide that if a claimant timely indicates a willingness to report for a reexamination, "action to adjust payment shall be deferred" pending rescheduling of the examination.  38 C.F.R. § 3.655(c)(3) (emphasis added).  Where, as here, VA has reduced a Veteran's disability rating without observance of the applicable laws and regulations, such rating is void ab initio.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

The Board has considered whether the RO's subsequent obtaining of the September 2010 examination renders this section 3.655(c) procedural deficiency harmless.  Even assuming arguendo that it did, the Board must still conclude for the following reasons that restoration is required.  

As noted, the September 2010 VA medical examination report and the December 2010 opinion obtained by the RO indicated that the appellant's current psychiatric diagnosis was substance-induced mood disorder, not depressive disorder, and that the earlier diagnosis of depressive disorder had been an error.  On this basis, the RO reduced the rating for the appellant's service-connected depressive disorder to zero percent.  In taking this action, however, what the RO seems to have concluded, without exactly saying so, is that the original award of service connection for depressive disorder was in error.  Although a change in diagnosis may be accepted as a basis for severing service connection, service connection can be severed only where the evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d) (2015).  Moreover, a severance requires that VA meet clear and specific evidentiary burdens and observe clear and specific procedural protections, neither of which was done in this case.  

The Board has also considered whether the conclusion reached by the RO could have been that the appellant still had depressive disorder, but that a zero percent was warranted because it was asymptomatic and that his disabling psychiatric symptomatology was attributable only to his nonservice-connected polysubstance abuse disorder.  Even assuming arguendo that this was the case, the RO was still required to observe specific evidentiary development requirements and procedural protections.  

As set forth above, although the appellant's VA compensation payments were terminated from September 1, 2005, to February 9, 2006, based on his status as a fugitive felon and reduced to the equivalent of a 10 percent rating from April 11, 2006, to June 1, 2006, due to a period of incarceration, the 100 percent disability rating for his major depressive disorder remained in effect throughout this period.  See e.g. Snyder v. Nicholson, 489 F.3d 1213 (Fed. Cir. 2007).  Thus, at the time of the July 2010 rating decision, the 100 percent rating for the appellant's service-connected depressive disorder had been in effect since July 11, 2001, which was a period of more than five years.  Once the five year requirement has been satisfied, a reduction can only be effected if it complies with the provisions of 38 C.F.R. § 3.344(a).  38 C.F.R. § 3.344(c).

In this case, given the evidence of record, including multiple VA hospitalization reports reflecting continuing diagnoses of symptomatic depression, under section 3.344(a), the RO was obligated to continue the 100 percent rating, citing the depressive disorder diagnosis with the polysubstance abuse diagnosis in parentheses, pending another reexamination after an appropriate period of time had elapsed, whether 18, 24 or 30 months.  

Moreover, even if the RO concluded that a zero percent was warranted as the record reflected that his depressive disorder had improved to the point that it was asymptomatic, the RO was obligated to further consider whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life.  Brown, at 419-20.  The record available to the Board indicates that the RO did not undertake such a consideration, as required by 38 C.F.R. § 3.344(a). 

Again, where VA has reduced a Veteran's disability rating without observing the applicable law and regulations, such a rating is void ab initio and restoration is required.  Dofflemeyer v. Derwinski, 2 Vet.App. 277 (1992).  The Board observes that its decision in this case is predicated on the RO's failure to consider the applicable regulatory criteria in conjunction with the reduction of the disability rating at issue here.  This decision is not based upon a review of the merits of the reduction, nor does this decision limit the RO's authority to promulgate a future rating reduction or severance of service connection under 38 C.F.R. §§ 3.344, 3.105 (2015).


ORDER

Restoration of the 100 percent disability rating for depressive disorder effective October 1, 2010, is granted, subject to law and regulations applicable to the disbursement of VA monetary benefits.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


